Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 17 June 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


          
            Sir!
            Amsterdam the 17th: June 1785.
          
          We had the honour to write your Excellencÿ the 3th: instant, in consequence of which Mr: de la Lande hath been at the Hague to see everÿ thing in the Hotel of the United States properlÿ packed to be forwarded to Rotterdam; We since received your Excellencÿ’s favour of the 10th: and have according to your orders to send everÿ thing bÿ Mr: Lotter, forwarded the two Trunks to Rotterdam to the care of Mr: Lotter, who is to go from thence with all the goods under his Care; Mr: Dumas hath taken upon him to provide the necessarÿ passports, and if the goods can be time enough at Rotterdam, as we suppose theÿ will, theÿ are all to be shipped on board the Brittannia Captain John Coxon, who is to sail from thence to morrow the goods are addressed to the care of Messrs: C. & R. Puller in London, and we hope theÿ will all come safe and in good order to hands.
          We have the honour to be with profound respect / Your Excellencÿ’s / Most obedient humble Servants
          
            Wilhem & Jan WillinkNichs. & Jacob van Staphorstde la Lande & fÿnje
          
          
            Mr. C. Lotter applied to us for payment of ƒ839.5.2 being ƒ300.— for his Salary ƒ34.6.— for bills he had paid and ƒ504.7.2 due to him for discharged expences of your Excy’s. household, about which we’ll be glad to have your Excellency’s directions to pay it to him.
          
        